Citation Nr: 1519888	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-18 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1988 to April 1988, October 2001 to March 2002, and August 2005 to August 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran had initiated an appeal in several additional matters; her July 2013 substantive appeal the appeal to the issues listed above.  In March 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that pertinent evidence appears to be outstanding.  At the March 2015 hearing, the Veteran indicated that she was submitting additional medical records from her time in service.  Specifically, she was submitting records of private treatment during her most recent period of active duty.  As she is advancing theories of entitlement based, in part, on aggravation of pre-existing conditions during that period of service, such records are highly pertinent to her claim.  However, the records have not been scanned into her electronic record in the Veterans Benefits Management System (VBMS) (or forwarded to the Board).  Therefore, a remand is needed for corrective action.  

Furthermore, regarding the claim of service connection for a low back disability, the Board notes that private records, citing to MRI findings, show an October 2009 (during active duty) diagnosis of lumbar spine degenerative disc disease (DDD), (the report of the cited MRI is not in the record).  However, on subsequent (September 2010) VA general medical examination, the examiner noted that X-rays were negative for lumbar DDD.  Lumbar DDD was also diagnosed on April 2013 VA examination, but the examiner indicated that it was first diagnosed in January 2002 (when, in fact, December 2002 records note that lumbar spine MRI scans were normal).  Furthermore, the April 2013 examiner opined that the Veteran's current disability was more likely myofascial than discogenic.  Thus, while there is a diagnosis of lumbar DDD, the record is not clear that the Veteran in fact has such disability.  If a current lumbar DDD is shown, and shown to have become manifest in service, service connection would be warranted.  The Board also notes that a February 2005 record indicates the Veteran was cleared for world-wide duty prior to her last (August 2005 to August 2010) period of service with no restrictions or defects noted; she is therefore presumed sound as to a low back disability on entry into that period of service.  .

In addition, no examination of record adequately addresses the Veteran's diverticulitis.  She alleges that, following treatment for diverticulitis in service (including hospitalization and colonoscopy), she developed residual problems that she must treat regularly to maintain bowel movements.  Service treatment records (STRs) and private records from her most recent active duty period contain notations of treatment and hospitalization for diverticulitis.  However, on September 2010 VA examination, despite eliciting a medical history on the matter from the Veteran, the examiner appears to have ignored diverticulitis entirely on objective examination.  The April 2013 VA examination also fails to even address diverticulitis.  Therefore, the examinations (cumulatively) are inadequate, and another examination that addresses the matter is necessary.  

The Veteran was afforded examinations for migraine headaches in September 2010 and April 2013.  Thereafter, she additionally alleged that her migraine headaches were aggravated by environmental exposures in Iraq (e.g., smoke from burn pits, dust, etc.).  The September 2010 examination report does not include a medical opinion in the matter, and neither examiner addressed the allegation of whether the migraines are related to environmental exposures therein.  Neither examination of record had the opportunity to consider the new allegations of environmental exposures as a possible etiological factor for her migraines.  The Board also notes that, notwithstanding a July 2001 record clearing her for worldwide duty prior to her period of active service from October 2001 to March 2002, an August 1991 periodic examination includes a diagnosis of "periodic migraine headaches" and a January 2000 annual medical certificate indicates the Veteran was on medication for migraines at the time.  Therefore, there is clear and unmistakable evidence that the Veteran's migraine headaches pre-existed her latter two periods of service.  There is also evidence of complaints of, and treatment for, migraine headaches during the most recent period of service.  Thus, a question presented in this matter is whether pre-existing migraine headaches were aggravated (beyond any natural progression) during service.  A new examination to ascertain the likely etiology of her migraine headaches is needed.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an exhaustive search for the additional records submitted by the Veteran at the March 2015 Travel Board hearing, and upload them into the Veteran's VA electronic record in VBMS.  If the records submitted cannot be located, she should be asked to provide duplicates, which would then be associated with the record.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of her low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on a review of the entire record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Identify by diagnosis each low back disability found.  Specifically, does the Veteran have a diagnosis of lumbar spine DDD?  If it is determined that she does not, reconcile that finding with the evidence in the record to the contrary (specifically the October 2009 diagnosis noted).

b. Regarding each low back disability diagnosed, is there any evidence in the record which renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's period of active service from August 2005 to August 2010?  If so, please identify such evidence.

c. If there is competent evidence that clearly and unmistakably establishes that a low back disability pre-existed the period of service indicated above, is there any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated therein beyond its natural progression?  If so, please identify such evidence.  

d. If a low back disability is not shown to have clearly and unmistakably pre-existed service, please opine whether such disability at least as likely as not (a 50 percent or better probability) is related to that period of service.

All opinions must include rationale with citation to supporting factual evidence and medical literature as appropriate.

3. The AOJ should also arrange for a digestive systems examination of the Veteran to determine the likely etiology of her diverticulitis.  The entire record must be reviewed by the examiner in conjunction with this examination, and any tests or studies deemed necessary must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Does the Veteran have a diagnosis of diverticulitis or any chronic residuals of diverticulitis?

b. If so, please identify the likely etiology of the diverticulitis.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to treatment and hospitalization the Veteran received for diverticulitis during service.  

All opinions must include rationale with citation to supporting factual evidence and medical literature, as deemed appropriate.

4. The AOJ should also arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of her migraine headaches.  The entire record must be reviewed by the examiner in conjunction with this examination, and any tests or studies deemed necessary must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

As the Veteran is shown to have had migraine headaches diagnosed prior to her period of service from October 2001 to March 2002 and from August 2005 to August 2010, but she was cleared for activation for such service with no restrictions, i.e., free of such disability on entry, is there any evidence in the record that renders it undebatable from a medical standpoint that the Veteran's migraine headaches did not increase in severity beyond natural progression during those periods of service?  If so, please identify such evidence.  The examiner should consider whether the migraine headaches were aggravated by environmental exposures (i.e. smoke from burn pits, dust, etc.) during her service in Iraq.  

All opinions must include rationale with citation to supporting factual evidence and medical literature, as deemed appropriate.

5. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

